Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 to 5 in the reply filed on January 21, 2022 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected coated substrate, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant outlines in claim 1 a lengthy list of silanes suitable to the formulation of their invention.  Twice, the claim employs the phrase “derivatives, and polymers thereof”.  In one instance, that phrase follows the disclosure of what is actually a genus of compounds characterized as “trialkoxysilane having 1 to 18 carbon atoms, and isomers”.  The second time, this phrase follows mention of triethoxysilylcyclohexane.  While it has seemed likely that it had been Applicants’ intent that “derivatives”- ostensibly hydrolyzates- and “polymers”/condensates thereof were to reference those of 
	As an aside, at least one reference that does not qualify as anticipatory prior art under the current interpretation would constitute an obstacle to the patentability of the claims if Applicant were to confirm that the Examiner’s other interpretation had been correct. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwata et al., U.S. Patent Application Publication No. 2012/0251728.
Kuwata describes an oil-repellant composition that, by virtue of the fact that the solids content is essentially all made of organosilicon compounds comprising perfluoroalkyl- and hydrocarbon substituents, would also exhibit hydrophobic properties.  The composition is comprised of a perfluorinated group-bearing alkoxysilane [0010,0017-0025], a condensation catalyst, a second alkoxysilane, a silicone resin preferably comprised of M and Q units, a solvent [0041], and an adhesion promoter [0044].  Relevant to the present discussion, the bridging moiety joining the perfluoroalkyl residue and the alkoxysilane group is one comprising an oxygen atom.  An exemplification of this compound [0054] is methyldimethoxysilylethyl tridecafluorooctanoate which differs from one of claimed embodiments in that it has two silicon-bound methoxy groups instead of three, 13 fluorine atoms instead of 15, and where the ester group is separated from the alkoxysilyl group by an ethylene linker, as opposed to a propylene linker.  It should be noted, however, that the prior art compositions are, of course, not so confined.  Numerous other permutations of the prior art perfluoro-substituted alkoxysilane are tri(m)ethoxysilanes.  The ethylene linker is not expected to bring about any performance differences relative to the an analogous compound with a propylene linker in the same part of the molecule.  Finally, the Examiner actually questions whether or not Applicant had meant to recite “trimethoxysilylpropyl pentadecafluorooctanoate” insofar as perfluorinated organic compounds most often have a -CH2-CH2- fragment separating the perfluoroalkyl attribute and a functional group to which it is attached.  By contrast, the claimed compound would only feature a single methylene, -CH2-, between these.  
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds.
As for claim 6, the reference is not forthcoming as to the what represents an appropriate amount of the adhesion promoter.  However, the amount claimed is not-at-all inconsistent with that usually advocated in the context of an organosilicon-based coating composition and, anyway, the skilled artisan would certainly be capable of optimizing this parameter as a matter of routine experimentation by identifying that amount that conveys a desired level of robust adhesion of the coating layer to substrate while not adding a quantity that is either superfluous or even deleterious to the most important properties of the invention.
Regarding claim 8, there is, likewise, no indication of what viscosity the composition shall acquire when the specified amount of solvent is incorporated but it is noted that a dip coating method is referenced in [0059] and that same technique is also disclosed on page 11 of the Specification.  Therefore, it is clear that the act of optimizing the viscosity of the composition for a dip coating method will lead a practitioner of the prior art invention to prepare compositions with a viscosity comparable to that claimed.
The concise prior art disclosure also fails to address the limitations of claim 9 though the Examiner takes notice of the fact that these are common additives and one of ordinary skill is well-acquainted with the role that they play.  Paragraph [0048] states that the composition is primarily used prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, U.S. Patent Application Publication No. 2004/0082699.
See the abstract, paragraph [0068], [0157-0162], but particularly [0162] from where it may be inferred that the adhesion promoter has utility in each of the various coating systems summarized in that document, including ones where the monomer is a silane.  According to the attached web-based disclosure entitled “Thermal Management/Heat Trasnfer with 3M Fluorinert and Novec Fluids”, the Fluorinert products, indicated with the prefix FC, as in FC-70 (one of the solvents alluded to in [0068]), are perfluorocarbon solvents.  
Paragraph [0068] only expressly identifies perfluorooctyltrimethoxysilane in association with the fluorosilane component of one embodiment of the coating.  As before, several of the claimed embodiments are homologues differing in the number of carbon atoms (and, thus the, number of fluorine atoms attached to the chain) present in the perfluoroalkyl group and the skilled artisan would regard these as obvious alternatives.
Paragraph [0163] espouses using a quantity of the adhesion promoter within a range that encompasses that set forth in claim 6.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding claim 8, it is not clear that any exemplification of the prior art invention that utilizes a fluorosilane as the hydrophobic property-imparting material is offered inasmuch as the materials are largely defined in terms of their commercial names.  It is observed though that dipping and spraying 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  This comes with the important caveat that the Examiner’s conclusions may change depending on how Applicant responds to the 112(b) rejection.  At least U.S. 2015/0307754 would appear to represent an obstacle to the patentability of claim 6 if Applicant were to stipulate that hydrolysate/condensates of any of the silanes mentioned are suitable for the implementation of the instant invention.
Simply for Applicants’ edification, withdrawn claim 10 appears to be unpatentable in view of the teachings of U.S. 2015/0274991.
U.S. Patent # 8,329,305 also constitutes a foundation for the rejection of at least claim 1 but, inasmuch as it fails to address any more than what has already been rejected by Brown and Kuwata, no formal statement of rejection will be proffered at the present time in the name of brevity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 4, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765